



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Monsour, 2014 ONCA 165

DATE: 20140228

DOCKET: C56556

Laskin, Juriansz and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Monsour

Appellant

Alan D. Gold and Melanie Webb for the appellant

Kevin Wilson, for the respondent

Heard: February 28, 2014

On appeal from the sentence imposed on January 8, 2013 by
    Justice
Jean-Gilles
Lebel of the Ontario Court of
    Justice.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the trial judge made two errors that entitle this court to
    interfere with the appellants sentence.  First, he mischaracterized the
    appellants role.  Second, even in the light of the very positive presentence
    report, he failed to give any weight to the appellants rehabilitation.

[2]

In all the circumstances, including the fresh evidence, we think a fit
    sentence is 18 months.  Leave to appeal sentence is granted, the appeal is
    allowed and the sentence is reduced to 18 months.

[3]

In the light of his positive PSR and his employment, we recommend
    that the appellant be considered for the temporary absence program.


